959 A.2d 732 (2008)
In re Ana Luisa AVENDANO, Esquire, Respondent.
Bar Registration No. 464900.
No. 08-BG-8.
District of Columbia Court of Appeals.
October 30, 2008.
Before GLICKMAN, Associate Judge; NEBEKER and TERRY, Senior Judges.


*733 ORDER
PER CURIAM.
On further consideration of the certified copy of the order from the Court of Appeals of Maryland suspending respondent by consent, see Attorney Grievance Comm'n of Md. v. Avendano, 401 Md. 700, 934 A.2d 949 (2007), this court's January 25, 2008, order that suspended respondent from the practice of law pending further action of the court, the September 23, 2008, Report and Recommendation of the Board on Professional Responsibility that recommended the suspension of respondent for 90 days as identical reciprocal discipline to her consented to Maryland suspension, there appearing to be no oppositions to the recommendation and it further appearing that respondent filed her affidavit as required by D.C. Bar R. XI, § 14(g) on February 19, 2008, it is
ORDERED that Ana Luisa Avendano is hereby suspended from the practice of law in the District of Columbia for 90 days; nunc pro tunc to February 19, 2008. See In re Douglass, 859 A.2d 1069 (D.C.2004) (90 day suspension within the range of discipline for negligence to a client's case) and In re Sumner, 762 A.2d 528 (D.C. 2000) (in uncontested reciprocal discipline cases, absent a finding of grave injustice, this court will impose identical reciprocal discipline).